DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  The resolution of the structures is too low for publication. Applicant is required to resubmit the claims with structures that are clear.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.

Claims 1, 4-5, 7, and 14 are drawn to select metal complex compounds as defined by general or specific formulae therein. A search of the prior art did not identify these materials.

The closest prior art corresponds to Ong (US 5409794) or Ma (US 2009/0253910) in view of Cheng (US 2010/0270915). 

Ong, for example, details compounds of the formula as shown below wherein the group R is an aryl group including phenyl, naphthyl and the like. However, Ong does not teach or suggest the inclusion of an amino group or carbazole group substituent on the group R, as instantly claimed. Neither Ong, nor the prior art as a whole would have sufficiently motivated the ordinarily skilled 

    PNG
    media_image1.png
    175
    247
    media_image1.png
    Greyscale

Ma teaches a complex of formula 1 as shown below, including wherein M is Cu, m is 2, and n is 0 and wherein R3 is a substituent including a heterocycle and Cheng teaches specific motivations for the inclusion of an arylamino group or carbazole group at this position on substituted beta diketone ligands. However,  Ma in view of Cheng dos not teach the modification of the phenyl group of formula (I) to arrive at the instantly claimed aryl groups of naphthyl, anthryl etc as claimed in claims 1, -5, 7, and 14 or to modify the aryalmino groups to arrive at the specific compounds claimed in claim 14. 

    PNG
    media_image2.png
    252
    606
    media_image2.png
    Greyscale





As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 1, 4-5, 7 and 15-26 allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claim 14 as detailed above for clarity of structures.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786             

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786